   EXHIBIT 17
PETROCHOICE HOLDINGS, INC.’S REPLY IN SUPPORT
    OF ITS MOTION FOR SUMMARY JUDGMENT
                                                 Page 1
                        ---
     IN THE UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                        ---
PETROCHOICE HOLDINGS,    : CIVIL ACTION
INCORPORATED             :
                         :
                         :
         VS.             :
                         :
                         :
                         :
FRANCIS S. OROBONO, JR.    : NO. 19-6152-JMG
                        ---
              TUESDAY, SEPTEMBER 22, 2020
                        ---
         VIRTUAL VIDEOTAPED DEPOSITION WAS TAKEN
OF FRANCIS OROBONO, IN THE ABOVE-CAPTIONED MATTER
THROUGH MAGNA LEGAL SERVICES, 1635 MARKET STREET,
8TH FLOOR, PHILADELPHIA, PENNSYLVANIA AT 9:33
A.M., ON THE ABOVE DATE, BEFORE SHEILA KLOS,
REGISTERED COURT REPORTER AND NOTARY PUBLIC IN THE
COMMONWEALTH OF PENNSYLVANIA.




                   MAGNA LEGAL SERVICES
                        866-624-6221
                      WWW.MAGNALS.COM
                                                        Page 50
 1   CUSTOMERS WHEN YOU WERE AT CRAFT OIL?

 2       A      INFREQUENTLY.

 3       Q      WHAT DOES INFREQUENT MEAN TO YOU?

 4       A      WITH THE SALES MANAGERS AND HAVING SALES

 5   TEAMS, THE SALES REPS WOULD BE ON THE FRONT LINE

 6   SEEING THEIR CUSTOMERS THAT WERE ASSIGNED TO THEM.

 7   SALES MANAGERS WERE RESPONSIBLE FOR OVERSEEING

 8   THAT ACTIVITY AND REPORTING IN TO ME.

 9       Q      DID YOU MANAGE ANY CUSTOMER RELATIONSHIPS

10   AT ALL?

11       A      YES.

12       Q      WHICH ONES?

13       A      I DON'T RECALL.

14       Q      WHAT DOES MANAGING CUSTOMER RELATIONSHIPS

15   MEAN TO YOU?

16       A      THAT YOU ARE THE -- THAT YOU ARE DIRECTLY

17   RESPONSIBLE FOR OVERSEEING THE ACTIVITY OF THAT

18   ACCOUNT AND MAINTAINING THE RELATIONSHIP, THE

19   BUSINESS RELATIONSHIP ON THAT ACCOUNT, A SPECIFIC

20   ACCOUNT.

21       Q      HOW MANY ACCOUNTS DO YOU THINK YOU, I

22   GUESS, OVERSAW AT YOUR TIME WITH CRAFT, DURING

23   YOUR TIME AT CRAFT OIL?

24       A      INDIVIDUALLY?
                                                         Page 65
 1   PETROCHOICE AT THE TIME.   AND HE HAD WHAT WOULD BE

 2   PART OF THE NORTHEAST, LIKE FROM HARRISBURG INTO

 3   PITTSBURGH AND INTO MARYLAND.      AND I HAD THAT PART

 4   OF PENNSYLVANIA EAST OF HARRISBURG GOING INTO NEW

 5   JERSEY.   SO WE KIND OF GOT SPLIT.     AND WE HAD

 6   SIMILAR JOB TITLES AND RESPONSIBILITIES.

 7       Q     TO YOUR KNOWLEDGE, HOW DID CHARLIE COME

 8   TO WORK AT PETROCHOICE?

 9       A     CHARLIE WORKED FOR TRI-COUNTY PETROLEUM

10   WHICH; TO THE BEST OF MY RECOLLECTION, WAS THE

11   FIRST COMPANY THAT KRG PURCHASED THROUGH THE

12   PRIVATE EQUITY SECTOR THAT THEN BEGAN

13   TRANSITIONING THE NAME FROM TRI-COUNTY PETROLEUM

14   TO PETROCHOICE.

15             A BATHROOM BREAK IN FIVE TO TEN MINUTES

16   WOULD BE HELPFUL.

17       Q     DO YOU WANT TO GO NOW?

18       A     WHY DON'T WE GO THROUGH A FEW MORE

19   QUESTIONS.

20       Q     OKAY.

21             SO YOU SAID YOUR TERRITORY CHANGED A

22   LITTLE BIT.   COULD YOU TELL ME WHAT YOU MEAN BY

23   THAT?

24       A     THE COMPANY TRIED TO TAKE WHERE CHARLIE
                                                        Page 66
 1   WAS IN MY TERRITORY, LIKE WHEN WE WERE COMPETING

 2   BECAUSE CRAFT OIL AND PETROCHOICE WERE

 3   COMPETITORS.    SO WHERE WE HAD OVERLAP, THEY TRIED

 4   TO JUST KIND OF SPLIT UP AND REALIGN TERRITORIES.

 5   SO SALES REPS THAT WORKED FOR CHARLIE BUT WERE IN

 6   MY TERRITORY WOULD THEN START REPORTING FOR ME.      I

 7   DIDN'T HAVE REALLY MUCH OF ANY SALES REPS THAT

 8   WERE IN HIS TERRITORY.    SO WHAT HAPPENED THROUGH A

 9   REALIGNMENT CREATED MORE PEOPLE ON MY TEAM.

10       Q    SO IT SOUNDS LIKE YOUR TERRITORY

11   EXPANDED?

12       A    MY AREA AND THE AMOUNT OF PEOPLE ON MY

13   SALES TEAM INCREASED.

14       Q    HOW DID THE AREA INCREASE?   WOULD YOU

15   MIND TELLING ME ABOUT THAT FIRST?   WHICH SPECIFIC

16   GEOGRAPHIC AREAS WERE ADDED?

17       A    THERE WAS MORE BUSINESS TO LOOK AFTER.

18   LET ME BACK UP.   MAYBE THE GEOGRAPHY DIDN'T

19   INCREASE, BUT THE AMOUNT OF BUSINESS IN THE

20   EXISTING GEOGRAPHY INCREASED TO BE RESPONSIBLE

21   FOR.

22       Q    WERE YOU STILL IN ALL OF NEW JERSEY,

23   DELAWARE, NEW YORK STATE AND PARTS OF

24   PENNSYLVANIA?
                                                         Page 67
 1       A     YES.

 2       Q     SO IT WAS THE SAME GEOGRAPHIC REGION THAT

 3   CRAFT OIL HAD BEEN IN, JUST MORE BUSINESSES --

 4       A     YES.

 5       Q     -- LOCATED IN THAT AREA?

 6       A     MORE BUSINESSES AND MORE SUPPLIERS THAT

 7   PETRO -- EXCUSE ME, THAT CRAFT OIL DIDN'T HAVE

 8   THAT PETROCHOICE HAD.   SO THERE WAS ADDITIONAL

 9   SUPPLIERS ADDED TO OUR AREAS OF RESPONSIBILITY,

10   WHICH THEN INCREASED THE AMOUNT OF CUSTOMERS TO

11   LOOK AFTER.

12       Q     HOW MANY PEOPLE WERE NOW DIRECTLY

13   REPORTING TO YOU?

14       A     I DON'T KNOW THAT ANSWER.   I DON'T RECALL

15   THAT ANSWER AT THE MOMENT.

16       Q     WAS IT LIKE DOUBLE THE AMOUNT OF PEOPLE,

17   OR YOU JUST HAVE NO IDEA?

18       A     IT WAS NOT DOUBLE.

19       Q     SO IT WAS LESS THAN DOUBLE OR MORE THAN

20   DOUBLE?

21       A     IT WAS LESS THAN DOUBLE.

22       Q     SO WITH THAT -- SO WOULD YOU SAY THAT

23   YOUR RESPONSIBILITIES EXPANDED WHENEVER YOU,

24   WHENEVER PETROCHOICE WAS ACQUIRED BY CRAFT OIL --
                                                         Page 68
 1   WHENEVER CRAFT OIL WAS ACQUIRED BY PETROCHOICE?

 2       A      YES.

 3       Q      WERE THERE ANY OTHER CHANGES TO YOUR

 4   DAY-TO-DAY OR YOUR EMPLOYMENT EXPERIENCE?

 5       A      NOT AT THE INITIAL TRANSITION OF CRAFT

 6   OIL BEING PURCHASED BY PETROCHOICE.

 7       Q      NOT AT THE INITIAL?     NOT INITIALLY?

 8       A      NOT INITIALLY.

 9       Q      SO WERE THERE CHANGES SUBSEQUENT TO

10   INITIAL?

11       A      YES.

12       Q      WHAT KIND OF CHANGES?

13       A      THE SENIOR LEADERSHIP TEAM AT PETROCHOICE

14   DECIDED TO CHANGE THEIR ORGANIZATION STRUCTURE.

15   AND THEY WANTED TO GO TO A REGIONAL VICE PRESIDENT

16   MODEL, RVP.    SO PRIOR TO THAT, CHARLIE LEONARD AND

17   I WERE VICE PRESIDENTS OF SALES SOLELY FOCUSING ON

18   THE SALES-RELATED PART OF THE BUSINESS.      THE

19   EXECUTIVE LEADERSHIP TEAM WANTED TO CHANGE IT TO

20   THE REGIONAL VICE PRESIDENT, THE REGIONAL VICE

21   PRESIDENT STRUCTURE, WHICH WOULD THEN INCLUDE

22   CHARLIE LEONARD AND I TO HAVE TOTAL OPERATIONAL

23   RESPONSIBILITIES AND THE SAME SALES

24   RESPONSIBILITIES.
                                                          Page 69
 1              SO WHAT THAT MEANT WAS, THERE WERE A

 2   NUMBER OF WAREHOUSES, FACILITIES AS THEY CALLED

 3   THEM IN THAT BUSINESS, WHERE YOU HAD ALL OF YOUR

 4   INVENTORY AND YOUR TANKS AND YOUR TRUCKS AND YOUR

 5   OPERATIONAL PEOPLE AND YOUR DRIVER.     THEY WERE

 6   BEING MANAGED BY OPERATIONAL MANAGERS.        THE

 7   DECISION TO TRANSITION TO REGIONAL VICE PRESIDENT

 8   WOULD MEAN THAT THE RVP, CHARLIE AND I IN THE

 9   NORTHEAST, WOULD BE RESPONSIBLE FOR ALL OF THE

10   SALES ACTIVITY THAT WE CURRENTLY HAD AND ALL OF

11   THE OPERATIONAL RESPONSIBILITY.     SO THAT

12   OPERATIONAL GROUP WOULD THEN BE RESPONSIBLE FOR

13   REPORTING IN TO CHARLIE AND I, WHICH DID NOT PRIOR

14   TO THAT.

15       Q      AS THE RVP, WERE YOU ALSO RESPONSIBLE FOR

16   MANAGING THE ACCOUNTING SIDE OF THINGS, THE BACK

17   OFFICE?

18       A      NO.   HOW THEY DESCRIBED THAT AT THE TIME

19   WAS THEY CALLED THAT FUNCTIONAL ROLES.     SO

20   ACCOUNTING AND FINANCE WAS A FUNCTIONAL ROLE.       HR

21   WAS A FUNCTIONAL ROLE.     PURCHASING WAS A

22   FUNCTIONAL ROLE.     AND WE WERE ENCOURAGED BY OUR

23   SENIOR LEADERS AT THE TIME, USE YOUR FUNCTIONAL

24   ROLES TO HELP YOU RUN YOUR BUSINESS.     BUT WE WERE
                                                          Page 70
 1   100 PERCENT RESPONSIBLE FOR THE DAY-TO-DAY, THE

 2   HOUR-TO-HOUR ACTIVITIES OPERATIONALLY AND SALES

 3   RELATED IN THOSE ASSIGNED TERRITORIES.

 4       Q      WHO WAS THE SENIOR LEADERSHIP TEAM?

 5       A      AT THE TIME, SHANE 0'KELLY WAS THE CEO,

 6   CHRIS LAWS WAS THE CFO.    AND THEY HAD ANOTHER

 7   LAYER IN THERE CALLED AN EVP, EXECUTIVE

 8   VICE-PRESIDENT.    AND TO THE BEST OF MY KNOWLEDGE,

 9   THAT GROUP WAS THE ONE THAT IMPLEMENTED THAT RVP

10   CHANGE.

11       Q      WHEN DID THAT CHANGE OCCUR,

12   APPROXIMATELY?

13       A      BETWEEN 2014 AND 2016.

14       Q      WERE THERE ANY OTHER VP OF SALES -- PRIOR

15   TO THE CHANGE, WERE THERE ANY OTHER VP OF SALES

16   ASIDE FROM YOU AND CHARLIE LEONARD?

17       A      THEY HAD, THE BEST THAT I CAN RECALL AT

18   THE MOMENT, THEY HAD FOUR REGIONS.    AND THEY DID

19   THAT IN EACH REGION.    SO THEY HAD A VICE-PRESIDENT

20   OF SALES THAT THEY TRANSITIONED TO THE SAME RVP

21   ROLE.   IT WAS THREE OR FOUR REGIONS THAT THEY DID

22   THIS IN.

23       Q      DID YOU AND CHARLIE LEONARD SHARE A

24   REGION, OR DID YOU SPLIT A REGION OR WERE YOU
